Citation Nr: 0608453	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left hand.

2.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right hand.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right foot.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The February 2003 rating decision granted 
service connection for diabetes mellitus, as well as granting 
service connection for peripheral neuropathy of both upper 
extremities, assigned separate 20 percent disability ratings, 
and for peripheral neuropathy of both lower extremities, 
assigned separate 10 percent disability ratings.  The veteran 
relevantly appealed the initial disability ratings assigned 
for peripheral neuropathy in both his upper and lower 
extremities.  

In May 2004, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  

The Board remanded the current issues for further development 
in April 2005.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

In April 2005, the Board also determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for low back pain with degenerative disc disease (DDD).  
Therefore, the issue is no longer for Board consideration.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left hand is no more than 
mildly disabling.

2.  Peripheral neuropathy of the right hand is no more than 
mildly disabling.  

3.  Peripheral neuropathy of the right foot is no more than 
mildly disabling.

4.  Peripheral neuropathy of the left foot is no more than 
mildly disabling.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for peripheral neuropathy of the left hand are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8513 (2005).

2.  The criteria for an initial disability rating in excess 
of 20 percent for peripheral neuropathy of the right hand are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8513 (2005).

3.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right foot are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left foot are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 
4.124a, Diagnostic Code 8520 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

The record reflects that the veteran was provided with notice 
of the February 2003 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in April 2004, and a supplemental statement of the case 
in November 2005, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

The veteran's claim for service connection for diabetes was 
received in August 2002.  Later that same month, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim for service 
connection for diabetes, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claim.  A February 2003 rating decision 
granted service connection for the veteran's diabetes and 
also granted service connection for peripheral neuropathy of 
both upper and lower extremities, as secondary to diabetes.  
The veteran appealed the initial ratings assigned for 
peripheral neuropathy of both upper and both lower 
extremities.  

Pursuant to the Board's April 2005 remand, in May 2005, the 
RO issued a letter notifying the veteran of what information 
and evidence is needed to substantiate his claims for 
increased initial disability ratings for peripheral 
neuropathy, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claims.  
However, the notice did not cite the law and regulations 
governing nor describe the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board considers a question not addressed by the RO, 
the Board must consider whether the veteran will be 
prejudiced thereby).  The Board notes that the veteran has 
not filed a notice of disagreement with the effective date 
and that the issue is therefore not in appellate status.  
There can be no prejudicial error in making a determination 
with regard to the degree of disability, as the veteran has 
been advised with regard to the evidence necessary to 
establish a disability rating.  In addition, the Board 
emphasizes that the veteran has not shown or alleged any 
prejudicial error in the timing of the issuance of the VCAA 
letters in this appeal.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA and private 
treatment records.  A transcript of the veteran's testimony 
at his personal hearing is also of record.  The veteran has 
not alleged that there are any other outstanding medical 
records.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The evidence of record indicates that the veteran served from 
October 1970 to April 1972, and was stationed in the Republic 
of Vietnam from August 1971 to April 1972.

Private treatment records, dating from April to July 2002, 
show the veteran was initially diagnosed with diabetes 
mellitus in April 2002.  

A January 2003 VA compensation examination report indicates 
that the veteran's claims file was reviewed in conjunction 
with the examination.  During this examination, the veteran 
gave a history of having been diagnosed with type II diabetes 
mellitus in July 2001.  His symptoms were treated by diet 
alone and he did not require medication at that time.  He 
gave a 5 to 7-year of numbness in both hands and both feet at 
night.  Examination revealed decreased sensation to pinprick 
on the right and left palmar area and the soles of both feet.  
Position and vibration senses were normal on both sides.  
Both knee jerks and ankle jerks were equal and the remainder 
of the neurological testing was unremarkable.  The diagnoses 
included type II diabetes mellitus, as well as peripheral 
neuropathy of both hands and both feet.  

During a subsequent October 2003 VA orthopedic examination, 
the veteran was evaluated for an unrelated low back 
disability and peripheral neuropathy.  At that time he gave a 
3 to 6-year history of a tingling sensation and numbness in 
his feet and a 3-year history of left hand problems.  He 
reported that his hands and feet became very cold and were 
affected by cold weather.  He complained that his symptoms 
affected his balance and had recently caused him to drop 
glasses and become clumsy with his hands.  Examination 
revealed 5/5 strength in both hands, as well as good range of 
motion testing in both the hands and feet.  Sensory 
examination revealed decreased sensation in all 4 fingers of 
the left hand with normal sensation in the right hand.  There 
was evidence of decreased sensation in a stocking-glove 
distribution of both feet from the ankle downward to include 
the entire foot with rolling wheel and light touch testing.  
Temperature, vibration and position senses were normal.  
Rapid movements of the fingers and rapid alternating 
movements were normal.  The veteran did not appear unsteady 
despite stepping out once or twice during tandem walk 
testing.  Diagnoses included sensory peripheral neuropathy 
secondary to diabetes mellitus.  The examiner observed that 
the veteran had stocking-glove sensory abnormality in the 
feet with some associated mild discomfort.  The examiner 
found that he did not have burning dysesthesias, but did have 
some numbness and tingling.  The examiner opined that the 
findings were fairly mild and the effect on gait and balance 
was also very mild.  

During his May 2004 travel board hearing before the 
undersigned, the veteran testified that he had noticed 
weakness in both his hands and arms and that he dropped 
things and had difficulty tying his shoes because of his 
neuropathy symptoms.  He testified that he had lost a lot of 
feeling in his fingers and hands and that they were cold to 
the touch.  He also testified that he experienced numbness 
and weakness from below his knees to his feet.  He also 
described a tingling sensation in all his extremities on a 
daily basis.  He felt that he stumbled because of his foot 
symptoms.  He testified that his hands turned white and that 
he infrequently got a burning sensation on his arm and in his 
feet.  He stated that his symptoms generally awakened him at 
night.  

Analysis

The veteran contends that he is entitled to higher disability 
evaluations for his listed disabilities.  Recently, the 
veteran's representative has argued that the case should be 
remanded to afford the veteran a more contemporaneous 
examination because the October 2003 VA examination was 
conducted without a review of the claims file and because the 
examiner's assessment of the veteran's neuropathy as 
"fairly" mild was ambiguous.

Initially, the Board does not find it necessary to remand the 
veteran's claims for further examination.  Neither the 
veteran nor his representative alleges that his symptoms have 
increased in severity since the 2003 examination, nor does 
evidence received in conjunction with the Board's remand 
suggest such increased pathology.  Further, although the 
examiner noted that the veteran's claims file was unavailable 
at the time of the examination, such a review is not needed 
for the limited purpose of recording any complaints relative 
to his peripheral neuropathy or for making relevant 
neurologic findings pertaining to it.  VAOPGCPREC 20-95 (July 
14, 1995) (a VA examiner must review a claimant's prior 
medical records only when such a review is necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings and conclusions).  The 
Board finds that resort to the veteran's claims file was not 
necessary because the veteran provided an accurate account of 
his medical history, thus ensuring a fully informed 
examination.  In this regard, the Board observes that the 
veteran's account as related to the examiner reflected the 
evidence of record at that time.  Finally, the October 2003 
VA examiner, in assessing the current level of the veteran's 
peripheral neuropathy of all 4 extremities, also provided 
objective evidence from the examination, to support such 
findings and clarify the assessment.  Therefore, the Board 
finds that a remand for further examination would only delay 
the veteran's appeal and would likely not result in a 
different outcome.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Peripheral Neuropathy of the Left and Right Hands

The veteran's peripheral neuropathy of the left and right 
hands is rated by analogy to incomplete paralysis of all of 
the radicular groups under Diagnostic Code 8513.  38 C.F.R. 
§ 4.20 (2005).  He is currently assigned separate 20 percent 
ratings for each limb.

Under Diagnostic Code 8513, a 20 percent evaluation is 
assigned for mild incomplete paralysis of all radicular 
groups in the major or minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2005).  Moderate neuropathy warrants a 
40 percent evaluation for the major extremity, and a 30 
percent evaluation for the minor extremity.  Id.  Severe 
neuropathy warrants a 70 percent evaluation for the major 
extremity, and a 60 percent evaluation for the minor 
extremity.  Id.  With complete paralysis of all radicular 
groups in the major extremity, a 90 percent evaluation is 
assigned, and an 80 percent evaluation is assigned for the 
minor extremity.  Id.

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
separate disability ratings in excess of 20 percent, under 
the applicable rating criteria.  Despite the veteran's 
subjective complaints of coldness, numbness and some tingling 
in his hands with associated clumsiness and dropping things, 
the objective evidence of record shows no more than 
diminished sensation in the left hand, with good strength and 
range of motion testing in both hands.  The October 2003 VA 
examiner assessed the veteran with fairly mild peripheral 
neuropathy.  There is no objective evidence of any actual 
loss of function of either extremity associated with the 
peripheral neuropathy.  Finally, there is no objective 
evidence of record indicating that the veteran's bilateral 
peripheral neuropathy of the upper extremities was more than 
mild at any time during the pendency of the veteran's claims.  
Therefore, the Board finds that the criteria for separate 
disability ratings in excess of 20 percent for bilateral 
peripheral neuropathy of the left and right hands have not 
been met. 

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 20 percent.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Accordingly, as the preponderance of the evidence of record 
is against the claims for initial increased ratings for 
peripheral neuropathy of the left and right hands, the 
appeals must be denied.  38 U.S.C.A. § 5107(b).  
 
Peripheral Neuropathy of the Right and Left Feet

The veteran's peripheral neuropathy of the right and left 
feet is rated as separate 10 percent disability ratings 
pursuant to the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 that governs the evaluation of paralysis of the 
sciatic nerve.  Under that code, an evaluation of 10 percent 
is for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  

As noted above, the general rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
separate disability ratings in excess of 10 percent, under 
the applicable rating criteria.  Despite the veteran's 
subjective complaints of coldness, numbness and some tingling 
in his feet with associated problems with his gait and 
balance, the objective evidence of record shows no more than 
diminished sensation in both feet.  The October 2003 VA 
examiner assessed the veteran with fairly mild peripheral 
neuropathy and noted that it only mildly affected his balance 
and gait.  There is no objective evidence of record 
indicating that the veteran's bilateral peripheral neuropathy 
of the lower extremities was more than mild at any time 
during the pendency of the veteran's claims.  Therefore, the 
Board finds that the criteria for separate disability ratings 
in excess of 10 percent for bilateral peripheral neuropathy 
of the lower extremities have not been met. 

Accordingly, as the preponderance of the evidence of record 
is against the claims for initial increased ratings for 
peripheral neuropathy of the right foot and of the left foot, 
and the appeals must be denied.  38 U.S.C.A. § 5107(b).  




	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating in excess of 20 percent for 
peripheral neuropathy of the left hand is denied.

An initial disability rating in excess of 20 percent for 
peripheral neuropathy of the right hand is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right foot is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left foot is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


